Exhibit 10.4

DEFERRAL ELECTION FORM

ANALOGIC CORPORATION AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR STOCK PLAN (THE “PLAN”)

 

 

   I. Plan Year and Return Information. This deferral election applies only to
the Plan Year shown below. We must receive your completed form by the Return
Date or your deferral election will not be effective.

 

Plan Year   CY2017    Return Date:   December 15, 2016    Return To:  

Jackie Lucas at Analogic

e-mail: jlucas@analogic.com

  

 

   II. Participant Name and Address

 

Name:       

Address:

 

      

 

   III. Annual Cash Retainer Deferral Election. Please defer my Annual Cash
Retainer ($50,000 for CY2017) as shown below. The deferral percentage must be
between 0% and 100%, in multiples of 10 (e.g., 10%, 20%, 30%, etc.). The total
of the deferral percentages must equal either 0% or 100%.

 

Percentage Deferred as

Deferred Stock Units

         0%    Percentage Deferred into Cash Account          0%    Total of
above:          0%   

 

   IV. Annual Share Retainer Deferral Election. Please defer the indicated
portion of my Annual Share retainer into Deferred Stock Units as shown below.
The deferral percentage must be between 0% and 100%, in multiples of 10 (e.g.,
10%, 20%, 30%, etc.).

 

Percentage Deferred as

Deferred Stock Units

         0%   

 

   V. Distribution Election. Please distribute the then-current value of my
Deferred Stock Units and/or cash account for the current Plan Year when
indicated below. Mark only one/select date as applicable.

 

☐  

Upon termination of my service to Analogic as a member

of the Board of Directors.

   ☐    Date:  

On the date shown (must be at least one year from the

date of your election).

  

 

VI. Participant Signature and Date. I acknowledge that my deferral election is
subject to the Plan and the Plan Prospectus, copies of which have been provided
to me. Deferral elections that are contrary to the Plan or that are received
after the Return Date will not be effective. Capitalized terms that are not
defined in this form will have the definitions given to them in the Plan.

 

 

Signature:

 

  

 

Date:

 

  

2016 11 30 – For CY2017